DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:
In claim 12, line 3, the recitation “the body” should read –the tubular body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11-15, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO00/38772 (“Walker”) in view of US4254791 (“Bron”).
Regarding claim 1, Walker discloses (see figs. 1-4) a valve (14) configured for use in positive airway pressure therapy (“CPAP” machine), the valve comprising: 
a tubular body (mainly defined by 18 and 20) with an interior surface and an exterior surface, the interior surface surrounding a passageway (passageway extending between ports 26 and 28) through which fluids can flow; 
one or more ports (30) comprising through holes in the tubular body that extend from the interior surface to the exterior surface (ports 30 extend radially outward through the surface of the tubular body) such that the passageway is in fluid communication (see figs. 3A and 3B) with an environment (environment exterior to valve body 18, 20) through the one or more ports; 
at least one internal member (32) attached to the tubular body; 
wherein the at least one internal member comprises an elongate ribbon (ribbon(s) 32) that is opposed to the one or more ports of the valve (see position of fig. 4), the at least one internal member having an open configuration (see position of figs. 3A and 3B) in which the elongate ribbon curves away from the interior surface of the tubular body and a closed configuration (see position of fig. 4) in which the elongate ribbon abuts the interior surface to occlude the one or more ports; and 
wherein fluids can flow from a first end (26) of the tubular body to a second end (28) of the tubular body when the at least one internal member is in the open configuration and when the at least one internal member is in the closed configuration 
Walker does not disclose the at least one internal member attached to the tubular body at two or more discontinuous attachment positions on the at least one internal member.
Bron teaches (see fig. 1) an internal member (4), which is tube shaped, comprising an elongate ribbon (ribbon forming internal member 4) and attached to a tubular body (2), which is a single monolithically formed body, at two or more discontinuous attachment positions (opposing end portions 6) on the internal member, the internal member having an open configuration (see solid line configuration illustrated in fig. 1) in which the elongate ribbon curves away from a cylindrical interior surface of the tubular body and a closed configuration (see dotted line configuration illustrated in fig. 1) in which the elongate ribbon abuts the cylindrical interior surface to occlude one or more ports (12) of the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker by configuring the interior surface of the tubular body to be cylindrical and monolithically formed and the internal member to be tube shaped and attached to the interior surface of the tubular body at two discontinuous attachment positions, as taught by Bron, so as to have an internal member with less articulated moving parts and more easily assembled.
Regarding claim 2, the combination of Walker and Bron discloses the interior surface (Walker, interior surface of 18 and 20, as modified by Bron, interior surface of tubular body 2, above) being curved (cylindrical).  

Regarding claim 4, the combination of Walker and Bron discloses the at least one internal member (Walker, 32, as modified by Bron, 4, above) is configured to progressively roll over the interior surface of the tubular body (Bron, portion 8 of the internal member 4 progressively increases contact with the interior surface of body 2 as the pressure within body 2 increases and valve is closed).  
Regarding claim 5, the combination of Walker and Bron discloses the at least one internal member (Walker, 32, as modified by Bron, 4, above) transitions between the open configuration and the closed configuration (Bron, see configurations of solid and dotted line illustrations in fig. 1) at a distinct threshold pressure (Walker, “a predetermined operating threshold of, for example 2 cm H2O”; see specification page 5, lines 23-29) within the tubular body (Walker, 18 and 20, as modified by Bron, 2, above).  
Regarding claim 6, the combination of Walker and Bron discloses the at least one internal member (Walker, 32, as modified by Bron, 4, above) transitions between the open configuration and the closed configuration during a range of pressures (Walker, when pressure differential between inside the tubular body and atmosphere exceeds “a predetermined operating threshold of, for example 2 cm H2O”; see 
Regarding claim 7, Walker discloses the range of pressures is at least approximately 1.5 cm H20 and/or less than or equal to approximately 4 cm H20 (when pressure differential between inside the tubular body and atmosphere exceeds “a predetermined operating threshold of, for example 2 cm H2O”; see specification page 5, lines 23-29).  
Regarding claim 11, the combination of Walker and Bron discloses a threshold pressure (Walker, “a predetermined operating threshold of, for example 2 cm H2O”; see specification page 5, lines 23-29) within the tubular body (Walker, 18 and 20, as modified by Bron, 2, above) is approximately 2 cm H20.  
Regarding claim 12, the combination of Walker and Bron discloses a length (Bron, distance between attachment rings 6) of the at least one internal member (Bron, 4) between attachment positions (Bron, positions of attachment rings 6 along interior surface of body 12) is approximately the same as a length of the interior surface (Bron, interior surface of body 12) of the body between the attachment positions.  
Regarding claim 13, the combination of Walker and Bron discloses the at least one internal member (Bron, 4) is a continuous member (Bron, member 4 is a continuous tubular member) configured to extend around the interior surface (Bron, radially inner surface of tubular body 2) of the tubular body (Bron, 2) in the closed configuration (Bron, configuration illustrated in dashed lines in fig. 1).  

Regarding claim 15, the combination of Walker and Bron discloses the valve (Walker, 14, as modified by Bron, 2 and 4, above) being configured to be placed in-line between a patient interface (Walker, mask 16) and a blower (Walker, 10).  
Regarding claim 19, the combination of Walker and Bron discloses the valve (Walker, 14, as modified by Bron, 2 and 4, above) is a constant flow valve (Walker, flow between ports 26 and 28 is never prevented).  
Regarding claim 20, the combination of Walker and Bron discloses the at least one internal member (Bron, 4) is configured to be in the open configuration (Bron, configuration illustrated by solid lines in fig. 1) when gas flow pressure in the valve is below a threshold pressure (Walker, “a predetermined operating threshold of, for example 2 cm H2O”; see specification page 5, lines 23-29) within the tubular body (Walker, 18 and 20, as modified by Bron, 2, above).  
Regarding claim 22, Walker discloses (see figs. 1-4) a valve (14) configured for use in positive airway pressure therapy (“CPAP” machine), the valve comprising: -4-Application No.: 17/012,447 Filing Date:September 4, 2020 
a tubular body (mainly defined by 18 and 20) with an interior surface and an exterior surface, the interior surface surrounding a passageway (passageway extending between ports 26 and 28) through which fluids can flow; 
one or more ports (30) comprising through holes in the tubular body that extend from the interior surface to the exterior surface (ports 30 extend radially outward through the surface of the tubular body) such that the passageway is in fluid communication 
at least one internal member (32) attached to the tubular body; 
wherein the at least one internal member comprises an elongate ribbon (ribbon(s) 32) that is opposed to the one or more ports of the valve (see position of fig. 4), the at least one internal member having an open configuration (see position of figs. 3A and 3B) in which the elongate ribbon curves away from the interior surface of the tubular body and a closed configuration (see position of fig. 4) in which the elongate ribbon abuts the interior surface to occlude the one or more ports; and 
wherein the elongate ribbon pivots along an axis perpendicular to the flow of air through the tubular body.
Walker does not disclose at least one internal member attached to the tubular body at two or more discontinuous attachment positions on the at least one internal member; and wherein movement of the elongate ribbon is in a direction perpendicular to the flow of air through the tubular body.
Bron teaches (see fig. 1) an internal member (4), which is tube shaped, comprising an elongate ribbon (ribbon forming internal member 4) attached to a tubular body (2), which is a single monolithically formed body, at two or more discontinuous attachment positions (positions of rings 6) on the internal member; and wherein movement of the elongate ribbon is in a direction perpendicular (sleeve 4 flexes radially outwardly from the longitudinal axis of the flow path) to the flow through the tubular body.
.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Bron, as applied to claim 1 above, and further in view US3129721 (“Nealley”) and engineering expedient.
Regarding claim 8, the combination of Walker and Bron discloses the one or more ports (Bron, 12); however, the combination of Walker and Bron does not disclose the one or more ports being circular holes having a diameter of approximately 1 mm.
Nealley teaches a valve with an internal member (21) and a tubular body (16) having ports, which are circular holes (“round holes”; see col. 2, line 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Walker and Bron by configuring the one or more ports to be circular holes, as taught by Nealley, so as to be able to machine the ports directly into the tubular body without further assembly steps.
The combined invention of Walker, Bron and Nealley is silent to the diameter of the circular holes being approximately 1mm; however, one of ordinary skill in the art would know that a desired total venting area can be achieved with a larger number of small .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Bron, as applied to claim 1 above, and further in view of engineering expedient.
Regarding claim 9, the combination of Walker and Bron discloses the one or more ports (Bron, 12) having a combined venting area; however, the combination of Walker and Bron is silent to disclosing the combined venting area being at least approximately 30 mm2 and/or less than or equal to approximately 600 mm2.
One of ordinary skill in the art would know to design the valve to have sufficient venting area to prevent over pressure at the patient interface while maintaining the venting area sufficiently minimal to prevent leaks thereacross.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Walker and Bron by configuring the combined venting area to be at least approximately 30 mm2 and/or less than or equal to approximately 600 mm2.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Bron, as applied to claim 1 above, and further in view of US3126029 (“Englesson”).
Regarding claim 16, the combination of Walker and Bron discloses the at least one internal member (Walker, 32, as modified by Bron, 4, above) is attached to the tubular body (Walker, 18 and 20, as modified by Bron, 2, above) by friction at opposed ends (Bron, 6) of a sleeve (Bron, 4); however, the combination of Walker and Bron does not disclose posts that extend through the tubular body.
Englesson teaches (see fig. 3) an internal member (3) being attached at opposing ends to a tubular body (6) via posts (8) extending through the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined invention of Walter and Bron by further fixing the at least one internal member to the tubular body by means of posts, as taught by Englesson, so as to better prevent unwanted displacement or deformations of the at least one internal member.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Bron, as applied to claim 1 above, and further in view of US10272223 (“Hallett”).
Regarding claim 18, the combination of Walker and Bron discloses the at least one internal member (Walker, 32, as modified by Bron, 4, above) being attached to the tubular body (Walker, 18 and 20, as modified by Bron, 2, above); however, the combination of 
Hallett teaches (see col. 19, lines 5-9) internal members (valves 504 and 506) being attached to a valve body (510 and 512) by adhesive, over-moulding or fasteners (see col. 19, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined invention of Walker and Bron by attaching the at least one internal member to the tubular body by means of adhesive or over-moulding, as taught by Hallett, so as to have a simple means of attaching the at least one internal member to the tubular body.
Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the closest prior art fails to disclose or render obvious the valve wherein the two or more discontinuous attachment positions are evenly spaced around the circumference of the at least one internal member, in combination with the remainder limitations of the claim.
Response to Arguments
Applicant's arguments filed November 9, 2021, have been fully considered but they are not persuasive.  
With respects to the objection(s) of the specification and claim(s) set forth in the nonfinal Office action mailed August 5, 2021, in light of Applicant’s amendments and arguments, these objections are now withdrawn.
With respects to the 35 USC 112 rejection(s) of claims 5-7, 11 and 20, in light of Applicant’s current amendments, these rejections are withdrawn.
With regards to the prior art rejections of the claims over Wood, including combinations thereof, Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previous prior art are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAILEY K. DO/Primary Examiner, Art Unit 3753